Citation Nr: 1717915	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  04-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral arm/shoulder disability, to include as secondary to service-connected disability of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, this matter was last before the Board, at which time it was remanded for further development.  At that time, the Board also remanded a claim of entitlement to service connection for mitral valve prolapse.  In a November 2016 rating decision, the Appeals Management Center (AMC) granted this claim.  Accordingly, it is not before the Board.


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral arm/shoulder disability is causally related to service.


CONCLUSION OF LAW

Entitlement to service connection for a bilateral arm/shoulder disability is established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent
within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a disability of the bilateral arms and shoulders.  A March 1983 service record documents a report of right arm pain from a pulled muscle, and a diagnosis of supraspinatus muscle strain.  Service records further reflect a history of reports of bilateral shoulder pain, with assessment of mild biceps tendonitis in April 1998.  At retirement, examination of the shoulders was normal, and the Veteran did not report any shoulder problems.  See August 1998 Report of Medical History.  No shoulder assessments appear on any periodic physical examination in the service records.

Following service, private medical records document reports of bilateral shoulder pain shortly after discharge in August 1999.  "Discomfort" of the upper extremities and shoulders was assessed at this time.  

Osteoarthritis of the shoulders was apparently assessed in 2003.  In 2006, a rotator cuff tear with impingement of the right shoulder was assessed. 

A February 2009 private medical record reflects the Veteran's reports of pain in the right shoulder for 20 years intermittently.  Right shoulder chronic impingement with acromioclavicular arthrosis, partial rotator cuff tear and biceps tendonitis, were assessed at this time.  

In March 2009, the Veteran was afforded a VA examination.  At this time, the Veteran reported bilateral arm pain since the 1980s.  In addition to the history of biceps tendonitis, labrum tear of the right shoulder and arthritis of the right shoulder, the examiner noted that she also had arthritis of the left shoulder.  Bilateral rotator cuff tendinitis was assessed on examination.  

In May 2010 the examiner that conducted the March 2009 examination offered an etiological opinion, finding it less likely than not that bilateral rotator cuff tendonitis was incurred in or caused by service.  He reasoned that there was a "paucity of data confirming that these conditions started while in service," notwithstanding the history of pain offered by the Veteran.  He noted that private medical records dated in 2007 indicated that the disabilities began at that time, rather than in service, and that service physicals did not contain any findings related to the arms or shoulders.  

In January 2011, VA obtained another medical opinion, again from the same examiner that had offered the prior opinion.  In terms of diagnosis, he assessed bilateral shoulder rotator cuff tendinitis.  He again concluded it less likely than not that the disabilities were incurred in or related to service.  He reasoned that the evidence related to arm symptoms in the service records did not mention rotator cuff tendonitis problems, but rather a bicep tendon strain and pain related to the service-connected disability of the cervical spine.  He stated that the locations and conditions stated were different from the current condition   

Most recently, the Veteran was afforded a VA examination in May 2016.  At that time, examination resulted in assessments of right shoulder strain, bilateral rotator cuff tendonitis, and degenerative arthritis of the right shoulder.  The examination was obtained from a new VA examiner, who apparently concluded that it was at least as likely as not that the bilateral arm/shoulder disabilities were attributable to service.  The examiner was requested to address the question, "Does the Veteran have a diagnosis of bilateral arm/shoulder disorder that is at least as likely as not (50 percent or greater probability) incurred in or caused by the during service?"  The examiner was also requested to address the etiology of another disability not the subject of this decision.  The examiner initially states that "The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  With regard to the bilateral shoulder condition the examiner goes provide a rational for the opinion and concludes by stating that "Therefore, it at least as likely that the bilateral arm/shoulder condition incurred in or caused by during the service."  While the wording of the conclude is  little unclear, the initial statement stated that the condition is at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provides a rationale that relates the assessed disabilities to the in-service reports of bilateral shoulder and arm pain.  In reaching the conclusion, the examiner outlined a history of symptoms and assessments dating back to 1983.  

In resolving any doubt in the Veteran's favor, the Board concludes that service connection for a bilateral arm/shoulder disability is warranted.  Service records document reports of shoulder pain, and the Veteran has offered a competent and credible history of pain in the arms in and since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Medical records dating shortly after discharge to present confirm continued shoulder/arm problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  One VA examiner has concluded it less likely than not that the assessed disabilities of the shoulders and arms were incurred in, or caused by service.  Another has found it at least as likely as not that the disabilities are related to service.  It thus appears to the Board that the evidence is at least evenly balanced.  Accordingly, the claim is granted.  Gilbert, supra.

The Board notes that the Veteran has also claimed service connection for a bilateral arm/shoulder disability on a secondary basis.  See 38 C.F.R. § 3.310.  However, the theory of entitlement is moot now that service connection has been established on direct basis.  


ORDER

Entitlement to service connection for a bilateral arm/shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


